IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

In the Matter of the Detention of:          No. 79727-1-I

M.L.,                                       DIVISION ONE

                       Appellant.           UNPUBLISHED OPINION



        LEACH, J. — M.L. appeals the trial court’s order for an involuntary 14 day

commitment. He contends the State failed to prove by a preponderance of the

evidence that he is in danger of serious physical harm and that he is gravely

disabled as the result of his mental impairment.             He also challenges the

sufficiency of the evidence to support an unnumbered Finding of Fact, and

Findings of Fact 2, 3, and 4. Because substantial evidence supports all the trial

court’s findings, we affirm.

                                     BACKGROUND

        On March 1, 2019, M.L. went to the Renton Airport in search of an

airplane to take him to Area 51 so that he could board a “UFO”. Renton Police

Officers responded to the airport and found M.L. with a mango and bananas

while wearing welding gloves and protective glasses. Officers observed M.L.

seemed confused. M.L. agreed to go to Valley Medical Center.

        At Valley Medical Center, emergency room crisis counselor Mark

Thomasseau met with M.L. Thomasseau asked M.L. if he knew why he was


  Citations and pincites are based on the Westlaw online version of the cited material.
No. 79727-1/2



there. M.L. responded he was receiving skin and eye treatment. Thomasseau

found M.L. hard to understand because he mumbled. When Thomasseau left

M.L.’s room, he observed M.L. take off his hospital gown, stand, and stare at a

wall. Hospital staff helped M.L. put the gown back on, but M.L. would repeatedly

take it off and stare at the wall. Thomasseau observed that M.L. “could not

clearly state what he would do, where he would go, [and] how he would take care

of himself,” if he was discharged. He believed M.L. was “too disorganized to be

discharged.” A King County Designated Crisis Responder completed a petition

for M.L.’s initial commitment.

       On March 5, 2019, M.L. was transferred to Navos Behavioral Hospital for

inpatient services. There, Dr. Julia Singer, a licensed clinical psychologist, met

with M.L. and diagnosed him with schizophrenia. Dr. Singer found it difficult to

understand M.L. because he mumbled, spoke rapidly, and talked about UFOs.

       Dr. Singer determined that if M.L. was discharged due to schizophrenia,

he would be unable to care for his health and safety. Dr. Singer partially based

the determination on M.L.’s social services assessment packet that stated he

suffered from malnutrition, “significant weight loss,” and “muscle wasting” related

to his restrictive fruitarian diet. Dr. Singer was concerned that M.L. would suffer

further health problems from malnutrition if he were discharged from the hospital.

M.L. told Dr. Singer that he would not take his medication when discharged.

Navos filed a petition for 14 days of involuntary treatment under RCW 71.05.

       On March 6, 2019, the court held a probable cause hearing. The court

found that M.L. was “gravely disabled” as a result of “mental disorder” and was in

                                        2
No. 79727-1/3



“danger of serious physical harm due to failure to provide for his essential needs

of health and safety.” In making this determination, the trial court relied on the

fact that M.L. was “underweight, malnourished…on a very restricted diet by

choice, and has muscle-wasting.” The trial court stated it was concerned that

“there was not the testimony of a medical doctor to provide the court with

information on…the risk [M.L.’s diet] causes to his health ultimately if he is

released into the community.” But, it found the State met its burden of showing

M.L. is gravely disabled even without the evidence of malnutrition and muscle

wasting.    The trial court found the State met its burden by showing M.L.’s

“communication difficulties, his delusions regarding going to Area 51 and seeking

a UFO, and his taking off his…gown.”        The court determined less restrictive

alternative means were not in M.L.’s best interest, and ordered 14 days of

involuntary commitment at Navos.

      M.L. appeals.

                                   ANALYSIS

      M.L. asserts the trial court should not have entered the commitment order

because the State failed to prove by a preponderance of evidence that he was in

danger of serious physical harm resulting from a failure to provide for his

essential needs and that he was gravely disabled.

      To commit a person for 14 days of involuntary treatment, the State must

show by the “preponderance of the evidence that such person, as the result of a

mental disorder…presents a likelihood of serious harm, or is gravely disabled...” 1

      1
          RCW 71.05.240(3).
                                        3
No. 79727-1/4



A person who “[i]s in danger of serious physical harm resulting from a failure to

provide for his or her essential human needs of health or safety” as a result of a

mental disorder is gravely disabled.2 To show the person is in danger, “the State

must present recent, tangible evidence of failure or inability to provide for such

essential human needs as food, clothing, shelter, and medical treatment which

presents a high probability of serious physical harm within the near future unless

adequate treatment is afforded.” 3

       When the trial court has weighed the evidence, we generally limit our

review to determining whether substantial evidence supports its findings, and if

so, whether the findings in turn support the trial court’s conclusions of law and

judgment. 4 We “will not disturb the trial court’s findings of ‘grave disability’ if

supported by substantial evidence.”5         “Substantial evidence is evidence in

sufficient quantum to persuade a fair-minded person of the truth of the declared

premise.”6 “The substantial evidence standard is deferential and requires the

appellate court to view all evidence and inferences in the light most favorable to

the prevailing party.”7

       Sufficient evidence supports the trial court’s finding that M.L. was in

danger of “serious physical harm resulting from failure to provide for his essential

needs of health and safety.” M.L. could not explain to Thomasseau or Dr. Singer

       2
        RCW 71.05.020(22).
       3
        In re LaBelle, 107 Wash. 2d 196, 204-05, 728 P.2d 138 (1986).
      4
        In re Det. of W.C.C., 193 Wash. App. 783, 793, 372 P.3d 179 (2016) (citing
LaBelle, 107 Wash. 2d at 209).
      5
        LaBelle, 107 Wash. 2d at 209.
      6
        Holland v. Boeing Co., 90 Wash. 2d 384, 390-91, 583 P.2d 621 (1978).
      7
        Lewis v. Dep’t of Licensing, 157 Wash. 2d 446, 468, 139 P.3d 1078 (2006).
                                         4
No. 79727-1/5



where he would live and how he would take care of himself if he were discharged

from the hospital. M.L. said that he would not take his medication if he were

discharged.   Because M.L. could not explain how he would take care of his

essential needs, and because he said he would not take medicine as prescribed,

he was in danger of serious physical harm.

       M.L. asserts the State presented insufficient evidence of a nexus between

M.L.’s danger of serious physical harm and his grave disability. We disagree.

Because sufficient evidence supports the finding that M.L. was in danger of

serious physical harm if discharged, sufficient evidence supports the trial court’s

findings that M.L. was gravely disabled.       The finding that M.L. was gravely

disabled is also supported by testimony about his “communication difficulties, his

delusions regarding going to Area 51 and seeking a UFO, and his taking off

his…gown.”

       Next, M.L. challenges the sufficiency of the evidence supporting multiple

findings of fact.   Our review of the record discloses substantial evidence to

support each finding.

       M.L. challenges Finding of Fact 2, which states, “The Respondent’s

mental impairment has had a substantial adverse effect on his cognitive function

and volitional control.” Dr. Singer testified she believed M.L.’s schizophrenia was

having an adverse effect on both his cognitive abilities and his volitional function.

She found that “his thinking appeared to be quite disorganized.” M.L. could not

explain to Thomasseau or Dr. Singer why he was hospitalized.               Because

sufficient evidence supports this finding, M.L.’s challenge fails.

                                          5
No. 79727-1/6



      M.L. challenges the unnumbered Finding of Fact finding M.L. gravely

disabled, and Finding of Fact 3 finding:

       As a result of his Schizophrenia, the Respondent is Gravely
       Disabled (Prong A) and is in danger of serious physical harm due to
       a failure to provide for his essential needs of health and safety as
       evidenced, inter alia, by the testimony of Dr. Julia Singer and the
       Navos medical record indicating that the Respondent is
       underweight, malnourished, and is experiencing muscle wasting.

These challenges fail for the same reason the challenge to the finding that he

was gravely disabled fails.      Evidence of M.L.’s communication difficulties,

delusions, and refusal to take medicine if discharged supports the finding that

M.L. was in danger of serious physical harm and that he was gravely disabled.

       M.L. also challenges Finding of Fact 4 which states, “The court finds the

testimony of court evaluator Dr. Julia Singer to be credible and Respondent was

in danger of serious physical harm as a result of poor food intake. The court

additionally finds that the Respondent’s Schizophrenia is causing his food

limitations based on Dr. Singer’s testimony.” The trial court was concerned about

the health consequences of M.L.’s fruitarian diet and whether the State proved

M.L. was in danger of physical harm from being underweight and malnourished.

But, in the end, the trial court’s determination that M.L. was in “danger of serious

physical harm due to a failure to provide for his essential needs of health and

safety” was not solely based on his diet. The trial court found that M.L. was

having difficulty communicating and suffered from delusions. M.L.’s difficulties

communicating and delusions, combined with his inability to articulate a plan for

meeting his essential needs, provide substantial evidence to support the



                                           6
No. 79727-1/7


commitment order. Because the findings of fact are supported by substantial

evidence, involuntary treatment was warranted.

                                   CONCLUSION

      Substantial evidence supports the court’s findings that M.L. was gravely

disabled and in danger of serious physical harm. And, these findings support the

commitment order. So, we affirm.




WE CONCUR:




                                       7